Case: 13-1562    Document: 17    Page: 1   Filed: 04/16/2014




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

     IN RE DANIELLE RENEE FORGET SHIELD
              ______________________

                        2013-1562
                  ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in Serial No.
 10/799,826.
                  ______________________

                      ON MOTION
                  ______________________

   Before PROST, O’MALLEY, and TARANTO, Circuit Judges.
 PER CURIAM.
                        ORDER
     The Director of the United States Patent and Trade-
 mark Office moves to waive the requirements of Fed. Cir.
 R. 27(f) and to remand to the Patent Trial and Appeal
 Board for further proceedings. Danielle Renee Forget
 Shield opposes. The Director replies.
     The primary issue on appeal is whether the Board
 erred in affirming the examiner’s rejection of the repre-
 sentative claim as obvious under 35 U.S.C. § 103. Specifi-
 cally, Shield challenges the Board’s reliance on the Kasik
 reference as teaching the “adapted to” element of the
 claim.
Case: 13-1562         Document: 17   Page: 2     Filed: 04/16/2014



 2                                       IN RE DANIELLE SHIELD




     The Director notes that the Board did not make a
 finding about whether the reference teaches that limita-
 tion. Rather, the Director states that the Board mistak-
 enly concluded that Shield had not challenged the
 limitation and only on that basis accepted the limitation
 as present in the art. The Director concedes that the
 Board’s current rationale is incomplete and could not be
 adequately reviewed or defended because it lacks ade-
 quate findings. As a result, the Director seeks a remand
 so the Board can take appropriate action. We agree with
 the Director’s reading of the Board decision. As a result,
 we remand for the Board to reassess its obviousness
 analysis in light of the Director’s concession of error.
       Accordingly,
       IT IS ORDERED THAT:
     (1) The motion is granted. The Board’s decision is
 vacated and the case is remanded for further proceedings
 consistent with this order.
       (2) Each side shall bear its own costs.
                                       FOR THE COURT

                                        /s/ Daniel E. O’Toole
                                        Daniel E. O’Toole
                                        Clerk of Court
 s25
 ISSUED AS A MANDATE: April 16, 2014